Order, Supreme Court, New York County (Karen S. Smith, J.), entered August 23, 2010, which denied plaintiffs motion to strike defendants’ answer, unanimously affirmed, without costs.
Plaintiff failed to carry her burden of clearly demonstrating *544that defendants’ failure to comply with disclosure obligations was willful, contumacious or in bad faith (compare Palmenta v Columbia Univ., 266 AD2d 90, 91 [1999], with Rodriguez v United Bronx Parents, Inc., 70 AD3d 492 [2010]). Plaintiff also failed to file the affirmation of good faith required by 22 NYCRR 202.7 (see 148 Magnolia, LLC v Merrimack Mut. Fire Ins. Co., 62 AD3d 486 [2009]). Concur — Tom, J.P., Andrias, Saxe, Freedman and Manzanet-Daniels, JJ.